Citation Nr: 1631140	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to March 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claims file is now with the Waco, Texas, RO.  

This matter was previously before the Board in November 2014, and at that time the Board denied the Veteran's claim for an initial compensable rating for her left ear hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the portion of the November 2014 decision that denied entitlement to an extraschedular referral and remanded that matter for further development.  In July 2015, the Board remanded the claim primarily for referral to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2015).  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for additional development action.  

In the JMPR, it was noted that the Board had failed to address the Veteran's symptoms of dizziness, nausea, and headaches as reported in an August 2010 examination.  Review of the service treatment records (STRs) reflects that July 2010 magnetic resonance imaging (MRI) of the left ear showed normal appearance of the apparatus.  There was no evidence of acute intracranial process.  In August 2010, it was noted that the Veteran's history included not only hearing loss, but also dizziness, nausea, and headaches.  Review of the post service treatment records is negative for further mention of these symptoms (other than intermittent headaches associated with a cold in January 2014), to include upon VA audiometric examination in March 2011.  The February 2016 report provided by the Director of Compensation Service does not discuss the symptoms of dizziness, headaches, or nausea.  

In a June 2016 brief, the Veteran's representative pointed to the JMPR and argued that the Board did not address the Veteran's symptoms of dizziness, headaches, and nausea.  As the record stands, it is unclear as to whether the Veteran is claiming service connection for these symptoms as secondary to her service-connected left ear hearing loss or on a direct basis.  Thus, clarification is necessary, and the Veteran should be advised that she may file a claim for service connection for these symptoms/disorders.  

Moreover, additional VA examinations are necessary to address the medical questions raised.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes assisting the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Initially, as stated above, the AOJ/RO should advise the Veteran that if she is claiming service connection for current dizziness, nausea, and headaches, either on a direct basis or as secondary to service-connected left ear hearing loss, such a claim or claims should be filed.  

2.  Obtain any outstanding and relevant VA or private treatment records (obtaining authorization from the Veteran as required), clearly document any response received, and associate any such records with the claims file.  

3.  Then, regardless of whether the Veteran files supplemental claims or not, arrange for her to undergo an audiometric examination and physical examination by a suitably qualified examiner.

With regard to the Veteran's complaints of dizziness, nausea, and headaches, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such symptoms, if present,

a. had their onset in or are otherwise medically-related to service, to include symptoms allegedly experienced during service; or, if not, 

b. were caused OR aggravated (worsened beyond natural progression) by hearing loss. 

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the following:

a. the negative MRI of the left ear in July 2010.  

b. the August 2010 report of hearing loss as well as complaints of dizziness, nausea, and headaches. 

c. post service records which are negative for further complaints of these symptoms, to include at time of March 2011 audiometric examination. 

If the examiner finds that dizziness, headaches, and/or nausea are related to service-connected left ear hearing loss, he/she should comment on the Veteran's functional impairment with respect to her activities of daily living and the effect on her employment (earning capacity) and daily life.  He/she should also comment on the combined effects of the service-connected disabilities (lumbosacral spine, tinnitus, left ear hearing loss) on the Veteran's ability to engage in any type of full-time employment.  

The examiner must provide a rationale for any opinion proffered.  

4.  Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ/RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  After the above development has been completed, review all the evidence of record and readjudicate the issue of entitlement to an extraschedular rating for left ear hearing loss.  If this issue remains denied, provide the Veteran and representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

